Motion by respondents, insofar as it seeks to dismiss the appeal taken from the Supreme Court judgment entered upon remittal, granted, and the appeal dismissed, without costs, upon the ground that the judgment is not the final paper from which an appeal may be taken (see CPLR 5611); motion, insofar as it seeks to dismiss the appeal taken from the Appellate Division order, denied.
Motion by appellants, insofar as it seeks leave to appeal from the Appellate Division order, denied as unnecessary; motion, insofar as it seeks leave to appeal from the Supreme Court judgment entered upon remittal, dismissed upon the ground that the judgment is not the final paper from which leave to appeal may be sought (see CPLR 5611). Motion by appellants, treated as one to enlarge the record, denied as unnecessary upon the ground that the material sought to be submitted is subject to judicial notice.